

115 HR 3376 IH: Jobs Now Act of 2017
U.S. House of Representatives
2017-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3376IN THE HOUSE OF REPRESENTATIVESJuly 24, 2017Ms. Wilson of Florida (for herself, Mr. Scott of Virginia, Ms. Kelly of Illinois, Mrs. Demings, Mr. Cleaver, Mr. Butterfield, Mr. Thompson of Mississippi, Mr. Clyburn, Mr. Payne, Ms. Plaskett, Ms. Adams, Mrs. Watson Coleman, Ms. Fudge, Ms. Jackson Lee, Ms. Clarke of New York, Ms. Moore, Mr. Carson of Indiana, Mr. Richmond, Ms. Bass, Mr. Brown of Maryland, Mr. Jeffries, Mr. Clay, Mr. Danny K. Davis of Illinois, Mrs. Beatty, Ms. Eddie Bernice Johnson of Texas, and Mr. Lewis of Georgia) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Workforce Innovation and Opportunity Act to create a pilot program to award grants to
			 units of general local government and community-based organizations to
			 create jobs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Jobs Now Act of 2017. 2.Grants to units of general local governmentSubtitle D of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3221 et seq.) is amended by adding after section 172 the following:
			
				173.Pilot program
 (a)Program authorizedNotwithstanding section 181(e), from the amounts appropriated under subsection (h), the Secretary shall carry out a 2-year pilot program to award grants, on a competitive basis, to units of general local government or community-based organizations to retain, employ, or train employees providing a public service for a unit of general local government.
 (b)Unit of general local government definedFor purposes of this section, the term unit of general local government means any general purpose political subdivision of a State, or the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, the freely associated states of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau, that has the power to levy taxes and spend funds, as well as general corporate and police powers.
					(c)Uses of funds
						(1)Required uses
 (A)In generalSubject to subparagraph (B), a unit of general local government or community-based organization shall use not less than 50 percent of the grant funds received under this section to—
 (i)in the case of a unit, retain employees of such unit who are providing a public service for the unit and who would otherwise be laid off as a consequence of budget cuts; and
 (ii)in the case of an organization, retain employees of the organization who are providing a public service for the unit in which the organization is located and who would otherwise be laid off as a consequence of budget cuts.
 (B)ExceptionIn a case in which 50 percent of a grant amount received under this section would exceed the amount needed for a unit or organization to retain the employees described in subparagraph (A), the unit or organization may use only the amount needed to retain such employees for such purpose.
 (2)Authorized usesAfter using grant funds received under this section in accordance with paragraph (1), a unit of general local government or community-based organization may use any remaining grant funds provided under this section to—
 (A)in the case of a unit of general local government— (i)employ individuals in new positions providing a public service for the unit; or
 (ii)train individuals for new public service positions for the unit; and (B)in the case of a community-based organization—
 (i)employ individuals in new positions that would provide a public service for the unit in which the organization is located or services in the private sector; or
 (ii)train individuals for any such positions. (d)Priority for certain individualsThe Secretary shall encourage each unit of general local government and each community-based organization receiving a grant under this section to use such grant funds to retain, employ, or train—
 (1)veterans; (2)individuals with disabilities;
 (3)individuals who are receiving unemployment benefits; or (4)dislocated workers.
						(e)Priority for certain units and organizations
 (1)UnitsIn awarding grants to units of general local government under this section, the Secretary shall give priority to units of general local government with high unemployment, foreclosure, and poverty rates as compared to other units of general local government applying to receive a grant under this section.
 (2)OrganizationsIn awarding grants to units of general local government under this section, the Secretary shall give priority to community-based organizations located in units of general local government with high unemployment, foreclosure, and poverty rates as compared to other units of general local government applying to receive a grant under this section.
 (f)ApplicationEach unit of general local government or community-based organization desiring to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (g)ReportNot later than 2 years after the first appropriation of funds under subsection (h), the Secretary shall submit to Congress, a report on— (1)the number and percentage of individuals hired or trained, and the number and percentage of employees of units retained, as a result of a grant under this section; and
 (2)best practices in carrying out a grant program to hire, train, or retain employees of units of general local government.
 (h)Authorization of appropriationsThere are authorized to be appropriated $1,000,000,000 to carry out this section for fiscal years 2018 and 2019..
		